Case 1:19-mj-00340-S.]B Document 1 Filed 04/12/19 Page 1 of 14 Page|D #: 1

NR:VTN
F. #2018R01745

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

IN THE MATTER OF THE SEARCH OF

oNE LG MoBILE TELEPHONE QI§£K¥Z§§§§E%§§‘;§?§
BEARING MEID NUMBER DEVICES

35963409585903 AND ONE MOTOROLA
MOBILE TELEPHONE BEARING MEID

NUMBER 99000572146942 Case N°' 19'MJ'340

 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

l, Joshua E. Croft, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of electronic
devices, described below and in Attachment A, that are currently in law enforcement’s
possession, and the extraction from that property of electronically stored information
described in Attachment B.

2. I have been employed as a Special Agent with Homeland Security
Investigations (“HSI”), within the Department of Homeland Security, since 2016. I am
currently assigned to the Child Exploitation Investigations Unit. During my tenure With HSI,
I have participated in investigations targeting individuals involved in the receipt, distribution
and possession of child pornography and have conducted physical and electronic

surveillance, executed search warrants, reviewed and analyzed electronic devices, and

Case 1:19-mj-00340-S.]B Document 1 Filed 04/12/19 Page 2 of 14 Page|D #: 2

interviewed witnesses. As part of my employment with HSI, l successfully completed the
Federal Law Enforcement Training Center’s Criminal Investigator Training Program and
Immigration and Customs Enforcement Special Agent Training, both of which included
instruction with respect to the application for, and execution of`, search and arrest warrants, as
well as the application for criminal complaints and other legal processes.

3. The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from other agents and witnesses. This affidavit is
intended to show merely that there is sufficient probable cause for the requested warrant and
does not set forth all of my knowledge about this matter.

4. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of criminal statutes relating to the sexual
exploitation of children, specifically Title 18, United States Code, Sections 2251, 2252 and
2252A (the “Subject Offenses”) have been committed by ANDRE WILBURN. There is also
probable cause to search the information described in Attachment A for evidence,
instrumentalities, contraband and fruits of these crimes, as further described in Attachment
B.

IDENTIFICATION OF THE DEVICES TO BE EXAMINED

5. The property to be searched is one LG mobile telephone bearing MEID
number 35963409585903 and one Motorola mobile telephone bearing MEID number
99000572146942, hereinafter the “Devices.” The Devices are currently in the custody of

HSI within the Eastern District of New York.

Case 1:19-mj-00340-S.]B Document 1 Filed 04/12/19 Page 3 of 14 Page|D #: 3

PROBABLE CAUSE

6. On or about and between August 21, 2018 and August 27, 2018, special agents
from the Child Exploitation Investigations Unit of HSI conducted a forensic search of data
received from Google, Inc., that is associated with ANDRE WILBURN and his email
account of dre@linkrange.com (the “Dre Google Drive”). Google Drive is a file storage and
synchronization service developed by Google. It allows users to store files on their servers,
synchronize files across devices, and share files. The search of the Dre Google Drive was
conducted pursuant to a search and seizure warrant authorized by the Honorable Lois Bloom,
Magistrate J'udge for the Eastern District of New York, on August 14, 2018. w Dkt. No.
18-MJ-748).

7. During the forensic search, law enforcement authorities identified
approximately 105 images of child pornography (the “CP Images”) on the Dre Google Drive.
Based on a review of the metadata pertaining to the CP Images, law enforcement authorities
believe that the CP Images were stored on the Dre Google Drive between approximately
November 2016 through July 25, 2018.

8. Approximately 15 of the CP Images show a man’s penis orally penetrating a
female toddler, who appears to be approximately two years old, Three of those CP images
are described as follows.

a. 20180113_202409.jpg shows a toddler, approximately two years old,
seated on a bed with an erect adult male penis inserted in the child’s
mouth.

b. 20161106_174547.jpg shows a toddler, approximately two years old,

standing against a wall while an adult male holds his erect penis in front
of the child’s face.

Case 1:19-mj-00340-S.]B Document 1 Filed 04/12/19 Page 4 of 14 Page|D #: 4

c. 20161106_174556.jpg shows a toddler, approximately two years old,
standing against a Wall with an erect adult male’s penis inserted in the
child’s mouth.

9. Law enforcement authorities determined that ANDR_E WILBURN resided in
an apartment owned and managed by the New York City Housing Authority in New York,
New York (“WILBURN’s Apartment”). On or about August 29, 2018, the Honorable
Barbara C. Moses, Magistrate Judge for the Southern District of New York, granted an
application for a warrant to search WILBURN’s Apartment for evidence or instrumentalities
of violations of Title 18, United States Code Sections 2251, 2252, and 2252A. (S_ec_
S.D.N.Y. Dkt. No. 18~MAG-7476). On or about September 6, 2018, HSI conducted a search
of WILBURN’s Apartment pursuant to the warrant.

10. Based in part on evidence found inside WILBURN’s Apartment, I believe that
the male in the images described in the paragraph 8 above is ANDRE WILBURN for the
reasons described below:

a. The metadata, specifically the EXIF datal, pertaining to the CP Images
depicting the toddler indicate that they were all taken with a Samsung
Galaxy SM-G935F mobile telephone A review of the Dre Google Drive
shows that a Samsung Galaxy SM-G935F mobile telephone accessed the
Dre Google Drive on or about February 26, 2018. On or about September
6, 2018, law enforcement authorities recovered an empty mobile

telephone box for a Samsung Galaxy SM-G935F inside WILBURN’s
bedroom in WILBURN’s Apartrnent.

 

‘ EXIF stands for Exchangeable Image File and its associated data can be stored to a
variety of image file formats. EXIF data reveals information about the camera and settings
that were used to take the photos, such as the date and time, focal length, shutter speed, or
white balance settings.

Case 1:19-mj-00340-S.]B Document 1 Filed 04/12/19 Page 5 of 14 Page|D #: 5

b. Based on a comparison of the background visible in the CP Images
depicting the toddler to the physical appearance of WILBURN’s
Apartment, law enforcement authorities believe that the CP Images
involving the toddler were taken inside WILBURN’s bedroom.
Specifically, law enforcement authorities observed a bedspread on
WILBURN’s bed that appears identical to the bedspread visible in many
of the CP Images involving the toddler. Law enforcement authorities
also recovered a space-heater from a closet inside WILBURN’s
Apartment Which is visible in many of the CP Images depicting the
toddler.

c. Based on a forensic review of the Dre Google Drive for evidence of user
attribution, which includes email messages, text messages, images,
videos, references to social media accounts and other content of the Dre
Google Drive, law enforcement authorities believe that the Dre Google
Drive was exclusively used by WILBURN.

11. During the search of WILBURN’s Apartment, law enforcement agents seized
several electronic devices and conducted a forensic examination of those devices as
authorized by the warrant. During my examination of those devices, I identified thousands
of images of child pornography on multiple devices. Those findings are summarized as
follows:

a. On one LG LS740 Volt mobile telephone bearing serial number
411CYJZA0784236, I identified approximately 223 images of child
pornography depicting minors between the approximate ages of 2 and 14,
all of Which appeared to have been downloaded from the internet.

b. On one Toshiba hard drive bearing serial number 43ILPBSMTTB2, I
identified approximately 1735 images of child pornography depicting
minors between the approximate ages of 2 and 12, all of which appeared to
have been downloaded from the internet.

c. On one Seagate hard drive bearing the serial number 9QG9JPBH, I
identified approximately 69,034 images of child pornography depicting
minors as young as infants and other minors up through the approximate
age of 14, all of which appeared to have been downloaded from the
internet. Approximately 227 of those images depict minors being

Case 1:19-mj-00340-S.]B Document 1 Filed 04/12/19 Page 6 of 14 Page|D #: 6

subjected to bondage and bestiality.

d. On one Toshiba hard drive bearing the serial number 92DGP39ZTTZ2, I
identified approximately 44,830 images of child pornography depicting
minors as young as infants and other minors up through the approximate
age of 14, all of which appeared to have been downloaded from the
internet. Approximately 130 of those images depict minors being
subjected to bondage and bestiality.

12. On or about September 7, 2018, the Honorable Vera M. Scanlon Judge,
Magistrate Judge for the Eastern District of New York, granted an application for a warrant
to arrest ANDRE WILBURN for violations of Title 18, United States Code, Sections 2251(a)
and 2252(a)(2).

13. On or about January 7, 2019, law enforcement officers spoke With a relative
(the “Relative”) of one of the victims of ANDRE WILBURN’s charged offenses. The
Relative stated, in substance, that WILBURN had contacted him/her through an Instagram
account used by WILBURN and asked the Relative to download an encrypted messaging
application WILBURN began communicating with the Relative on the encrypted messaging
application

14. Thereafter, law enforcement officers, with the consent of the Relative, began
monitoring the communications between ANDRE WILBURN and the Relative, including
video communications where WILBURN appeared on the screen. Law enforcement agents
recognized WILBURN as the individual who was communicating with the Relative. Based

on a text message sent by WILBURN, agents determined that he was located in San Diego,

California.

Case 1:19-mj-00340-S.]B Document 1 Filed 04/12/19 Page 7 of 14 Page|D #: 7

15. On or about January 14, 2019, law enforcement agents monitored an online
video chat session between the Relative and WILBURN, who was using a mobile telephone
During the video chat, the Relative asked WILBURN if he had obtained a new telephone.
WlLBURN responded that the mobile telephone he was using was “one of the random
phones I grabbed out of my car before I came over here.” The mobile telephone that
WILBURN was using during the video chat appears to be the one of the Devices described
herein, specifically the Motorola mobile telephone, based upon the color, size, shape and
location of the camera lens of the mobile telephone law enforcement authorities observed
during the video chat.

16. On or about January 15, 2019, law enforcement officers arrested WILBURN
in San Diego, California. Special Agent Johnathan Willis of HSI San Diego recovered the
Devices from WILBURN.

17 . On or about February 28, 2019, an indictment was filed against WILBURN
charging him with one count of sexual exploitation of a child and one count of possession of
child pornography, in violation of Title 18, United States Code, Sections 2251(a) and
2252(a).

18. Based upon my training and experience as a special agent, I believe that the
Devices are likely to contain evidence, instrumentalities, contraband and fruits of the Subj ect
Offenses for the following reasons.

a. WILBURN has previously utilized multiple devices, including mobile
telephones to exploit children More specifically, to date law enforcement
agents have identified two different mobile telephones belonging to
WILBURN that were used by WILBURN to produce, receive and possess
images of child pornography (_Sie paragraphs 10(a) and 11(a) above).

7

Case 1:19-mj-00340-S.]B Document 1 Filed 04/12/19 Page 8 of 14 Page|D #: 8

b. Based on my training and experience in conducting investigations relating
to child exploitation, I am aware that individuals who receive and possess
child pornography are aware of the criminality of their conduct and thus
take steps to hide that conduct. Among other things, I am aware that such
individuals often use multiple devices to possess and receive illegal images
in an attempt to hide their identities and avoid leaving a clear digital
“footprint” of their conduct.

c. Based on my training and experience in conducting investigations relating
to child exploitation I am also aware that individuals who produce, receive
and possess images of child pornography often demonstrate compulsive
tendencies and endeavor to obtain a large volume of illegal images. I am
further aware, from past investigations that a standard condition of pretrial
release for many defendants charged with one or more of the Subject
Offenses is to have their electronic devices monitored by Pretrial Services
to ensure that they do not continue to engage in similar conduct. The high
volume of child pornography found to date on different electronic devices
owned and used by WILBURN (B paragraph 11 above) make it more
likely that the Devices contain evidence of the Subj ect Offenses.

d. As law enforcement agents seized the electronic devices found inside
WILBURN’s Apartment on September 6, 2018, during the execution of a
search warrant, WILBURN needed to obtain additional means by which to
access the internet, his email and other electronically stored information,
including data on the Dre Google Drive. For example, as set forth above,
there is probable cause to believe that WILBURN used one of the Devices
to communicate with the Relative using Instagram and an encrypted
messaging application Records of such communications, particularly the
ones that were made before the Relative was contacted by law enforcement
authorities and thus were not consensually monitored, are likely to be on at
least one of the Devices and reflect WILBURN’s knowledge of and access
to one of the victims of WILBURN’s charged offenses

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

19. Based on my knowledge, training, and experience, 1 know that electronic
devices can store information for long periods of time. Similarly, things that have been
viewed via the Intemet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.

Case 1:19-mj-00340-S.]B Document 1 Filed 04/12/19 Page 9 of 14 Page|D #: 9

20. Forensic evidence As further described in Attachment B, this application
seeks permission to locate not only electronically stored information that might serve as
direct evidence of the crimes described on the warrant, but also forensic evidence that
establishes how the Devices were used, the purpose of their use, who used them, and When.
There is probable cause to believe that this forensic electronic evidence might be on the
Devices because:

a. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted
portion of a file (such as a paragraph that has been deleted from a word
processing file).

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia
of occupancy” while executing a search Warrant at a residence

c. A person with appropriate familiarity with how an electronic device works
may, afier examining this forensic evidence in its proper context, be able to
draw conclusions about how electronic devices were used, the purpose of their
use, who used them, and when.

d. The process of identifying the exact electronically stored information on a
storage medium that are necessary to draw an accurate conclusion is a
dynamic process. Electronic evidence is not always data that can be merely
reviewed by a review team and passed along to investigators Whether data

stored on a computer is evidence may depend on other information stored on

9

Case 1:19-mj-00340-S.]B Document 1 Filed 04/12/19 Page 10 of 14 Page|D #: 10

21.

the computer and the application of knowledge about how a computer
behaves. Therefore, contextual information necessary to understand other
evidence also falls within the scope of the warrant.

Further, in finding evidence of how a device was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium.

I know that when an individual uses an electronic device to view or download
images of child pornography over the Internet, the individual’s electronic
device will generally serve both as an instrumentality for committing the
crime, and also as a storage medium for evidence of the crime. The electronic
device is an instrumentality of the crime because it is used as a means of
committing the criminal offense. The electronic device is also likely to be a
storage medium for evidence of crime. From my training and experience, I
believe that an electronic device used to commit a crime of this type may
contain: data that is evidence of how the electronic device was used; data that
was sent or received; and other records that indicate the nature of the offense.

Nature of examination Based on the foregoing, and consistent With Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Devices

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the Devices to human inspection in order to determine whether it is evidence

described by the warrant.

10

Case 1:19-mj-00340-S.]B Document 1 Filed 04/12/19 Page 11 of 14 Page|D #: 11

22. Manner of execution Because this warrant seeks only permission to examine
devices already in law enforcement’s possession, the execution of this warrant does not
involve the physical intrusion onto a premises Consequently, 1 submit there is reasonable
cause for the Court to authorize execution of the Warrant at any time in the day or night.

CONCLUSION

23. I submit that this affidavit supports probable cause for a search warrant
authorizing the examination of the Devices described in Attachment A to seek the items
described in Attachment B. Because the Devices are already in the custody of law
enforcement, reasonable cause exists to permit the execution of the requested search at any
time in the day or night.

Respectfully submitted,

///£2

M E. Croft

Special Agent
Homeland Security lnvestigations

Subscribed and sworn to before me
on Aoril l’L. 2019:

l g …/\-/’
l
EAST];‘/K.N 1}1»,-1, _ x '1.1' wle YORK

Case 1:19-mj-00340-S.]B Document 1 Filed 04/12/19 Page 12 of 14 Page|D #: 12

ATTACHMENT A

The property to be searched is one LG mobile telephone bearing MEID
number 35963409585903 and one Motorola mobile telephone bearing MEID number
99000572146942, hereinafter the “Devices.” The Devices are currently in the custody of
Homeland Security Investigations within the Eastem District of New York,

This warrant authorizes the forensic examination of the Devices for the

purpose of identifying the electronically stored information described in Attachment B.

Case 1:19-mj-00340-S.]B Document 1 Filed 04/12/19 Page 13 of 14 Page|D #: 13

ATTACHMENT B

All records on the Devices described in Attachment A that relate to violations
of 18 U.S.C. Sections 2251, 2252 and 2252A and involve ANDRE WILBURN, including the
following:

1. images of child pornography and files containing images of child pornography
and records, images, information or correspondence pertaining to the production, possession,
access with intent to view, receipt and distribution of sexually explicit material relating to
children, in violation 18 U.S.C. §§ 2252 and 2252A, in any form wherever they may be
stored or found;

2. motion pictures, films, videos, and other recordings of visual depictions of
minors engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256;

3. records and information pertaining to the preparation, purchase and acquisition
of names or lists of names to be used in connection with the purchase, sale, trade or
transmission of any visual depiction of minors engaged in sexually explicit conduct;

4. records and information concerning any Internet accounts used to possess,
receive or distribute child pornography;

5. evidence of who used, owned, or controlled the Devices at the time the things
described in this warrant were created, edited, or deleted, such as logs, registry entries,
configuration files, saved usemames and passwords, documents, browsing history, user
profiles, email, email contacts, instant messaging logs, photographs, and correspondence;

6. evidence of software that would allow others to control the Devices, such as

viruses, Trojan horses, and other forms of malicious software, as well as evidence of the

Case 1:19-mj-00340-S.]B Document 1 Filed 04/12/19 Page 14 of 14 Page|D #: 14

presence or absence of security software designed to detect malicious software; and evidence
of the lack of such malicious software;

7. evidence of the attachment to the Devices of other storage devices or similar
containers for electronic evidence;

8. evidence of counter-forensic programs (and associated data) that are designed
to eliminate data fi'om the Devices;

9. evidence of the times the Devices were used;

10. passwords, encryption keys, and other access devices that may be necessary to
access the Devices;

11. documentation and manuals that may be necessary to access the Devices or to
conduct a forensic examination of the Devices; and

12. contextual information necessary to understand the evidence described in this
attachment

As used above, the terms “records” and “information” include all of the

foregoing items of evidence in whatever form and by whatever means they may have been

created or stored, and any photographic form.

